TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 19, 2022



                                     NO. 03-21-00601-CV


                                        Y. G., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on October 29, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.